Citation Nr: 0811574	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for stress.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	African American PTSD 
Association



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from September 1963 to 
September 1966.

In a September 2003 rating decision, the RO denied claims of 
entitlement to service connection for hypertension, PTSD, 
depression, and stress.  The veteran indicated disagreement 
with that decision and, after being issued a statement of the 
case (SOC), perfected his appeal by submitting a substantive 
appeal (VA Form 9) in April 2004.

In a December 2003 rating decision, the RO denied a claim of 
entitlement to service connection for coronary artery 
disease.  On the VA Form 9 the veteran submitted in April 
2004, he also indicated disagreement with the RO's December 
2003 decision. This constituted a Notice of Disagreement 
(NOD) with the December 2003 rating decision; see 38 C.F.R. § 
20.201 (2004) [a written communication for a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a NOD].  Subsequently, the RO sent a SOC in 
July 2006 which denied the claim, and the veteran perfected 
his appeal with a VA Form 9 received in September 2006.

In August 2005, the Board remanded this case for further 
development.  A supplemental statement of the case relating 
to the claims of entitlement to service connection for 
hypertension, PTSD, depression, and stress was issued in July 
2006 by the VA Appeals Management Center (AMC) which denied 
the claims.  As noted above, a SOC relating to the claim of 
entitlement to service connection for coronary artery disease 
was also issued in July 2006 by the AMC, and the veteran 
subsequently perfected ab appeal as to that issue.  The case 
has now been returned to the Board for further consideration 
of the appeal.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Among the private medical treatment records received pursuant 
to the August 2005 remand was a March 2002 letter to Dr. A.P. 
from the Illinois Office of Rehabilitation Services and 
Disability Determination indicating that the veteran had 
applied for disability benefits under the Social Security 
Act.  

Medical records associated with any Social Security 
Administration decision may shed light on the nature of the 
veteran's claimed disability.  An effort should therefore be 
made to obtain such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits].

The Board also notes that the veteran has not been provided 
with VCAA notice that complies with the decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (which decision was 
rendered after the August 2005 Board remand).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a VCAA 
notice letter that complies with the 
decision in the case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  VBA should request the SSA to provide 
copies of any records pertaining to the 
veteran's application for SSA disability 
benefits, to include any medical records 
obtained in connection with the 
application.  Any  materials obtained 
should be associated with the veteran's 
VA claims folder.  

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD, depression, 
stress, hypertension, and coronary artery 
disease.  If the benefit sought on appeal 
remains denied, in whole or in part, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

